DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 11/30/2021.
Claims 1-2, 6-7, and 13-14 have been amended and are hereby entered.
Claim 4 has been canceled.
Claims 1-2, 5-7, 9, and 13-14 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Domestic Benefit
The ADS filed on 06/06/2019 properly identifies this application as a 371 national stage application claiming the benefit of PCT/JP2016/087195, filed on 12/14/2016.  PCT/JP2016/087195 supports all claims as presently drafted; thus, all claims are granted an effective filing date of 12/14/2016.
Information Disclosure Statement
	Both references disclosed in the IDS dated 9/28/2021 have been considered.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that “Claim 1 recites ‘the toll determination unit is configured to determine the toll of the vehicle on the basis of the representative value in accordance with the determination that the toll of the vehicle should be determined on the basis of the representative value in the weight charge determination unit, and the toll determination unit is configured to determine the toll of the vehicle on a basis of a vehicle-type classification of the vehicle in accordance with the determination that the toll of the vehicle should not be determined on the basis of the representative value in the weight charge determination unit.’  Applicant respectfully submits that this feature amounts to significantly more than the asserted judicial exception at least because the effect is not well known to one having ordinary skill in the art.”  Firstly, this is a conclusory statement lacking any supporting reasoning or analysis, and as such constitutes an improper argument.  Secondly, Applicant made a very similar argument in the last round of prosecution, and this argument fails for essentially the same reasons as the previously presented argument.  Summarily, the limitation in question recites an abstract idea in the form of a certain method of organizing human activity and mental process, rather than an additional element.  An abstract idea may not integrate itself into a practical application, something that may only be accomplished by recited additional elements or a combination 
Applicant next argues that “[t]he claim language recites an operation and effect of the charging system using the representative value to determine the toll in response to a determination that the vehicle is a type that should be weight-charged; and using a vehicle-type classification to determine the toll in response to a determination that the vehicle type is not a type that should be weight-charged. As a result, the weight measuring accuracy, i.e., resolution, is able to be increased and more detailed weight charging is achievable, as detailed in paragraphs 0011, 0013, 0068 and 0103 of the originally filed application. One of ordinary skill in the art would recognize that even if the claims are directed to a judicial exception, the claims provide a practical application of the judicial exception and should be considered patent eligible.”  Applicant essentially made the same argument in the previous round of prosecution, though directed to the 102 standard rather than the 101 standard.  Now, as then, the functionality described in these paragraphs (e.g., altering the measurement range of the axle/wheel load scale based on the vehicle type) is not embodied in the claims as presently drafted; thus, this argument is irrelevant.  Further, the claim language provides no nexus between a determination to use the representative value for calculating a toll and the asserted improvement in weight-measuring accuracy, not least of all because this purported improvement is not embodied in the claims at all.  

Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant first repeats the previously advanced and answered argument that previous Office Actions failed to establish a prima facie case of obviousness “because the Office failed to properly determine the scope and content of the cited references.”  Applicant supplies no additional (or, in this case, any) supporting rationale beyond what was present in previous Remarks.  This argument fails for the same reasons previously explained.  See the Office Action dated 8/31/2021 for more information.  
Applicant next argues that the previously cited combination of Dooshisu, Rotman, and Carlsson, alone or in combination, fails to disclose the following limitations of Claim 1:  “the toll determination unit is configured to determine the toll of the vehicle on the basis of the representative value in accordance with the determination that the toll of the vehicle should be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).  The Dooshisu, Rotman, and Carlsson references, particularly in combination (ie: modifying one another) as previously and presently recited, does indeed disclose the above claim limitations.  
In addition to this foundational failing of the argument, Examiner notes that Applicant’s assertion that “[i]n contrast, Rotman states that the system applies the preferences of the seller to determine whether the rate is solely fee-based, or whether other factors apply (see paragraph 0064)” is incorrect in light of both the previous citations and the explanation provided in the Office Action dated 8/31/2021 (refuting Applicant’s previous argument that Dooshisu and Rotman fail to disclose this same aspect of the above limitations which the 
Regarding Applicant’s assertion that “[o]ne of ordinary skill in the art would understand that the recited features of the claim language would increase weight measurement accuracy, i.e., resolution, and more detailed weight charging is able to be achieved,” as stated in the previous Office Action, this functionality is not embodied in the claim language as previously or presently drafted.  Further, Examiner disagrees with this assertion (again provided as a conclusory statement, absent any reasoning or analysis).  There is nothing in the claimed determination of by what factor a toll should be assessed (e.g., a representative value or vehicle type), and then determining a toll based thereon, that would lead one of ordinary skill to conclude that the invention would increase weight measurement accuracy.  Rather, as claimed, there is no nexus between the recited claim steps and such an improvement in measurement accuracy.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“axle/wheel load scale measurement value acquisition unit configured to…” of Claims 1-2 and 13-14;
“axle/wheel load information computation unit configured to…” of Claims 1-2 and 13-14;
“toll determination unit configured to…” of Claims 1-2 and 13-14;
“vehicle information acquisition unit configured to…” of Claims 1-2 and 13-14; 
“vehicle type determination unit configured to…” of Claims 1-2 and 13-14; and
“weight charge determination unit configured to…” of Claims 1-2 and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 9, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 6-7, and 13-14 contain the language “in accordance with the determination that the toll of the vehicle should be determined on the basis of the representative value” and 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, 9, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1-2, 6-7, and 13-14, the limitations of a weight charge determination unit configured to make a determination, from the vehicle type, whether or not a toll of the vehicle should be determined on a basis of the representative value/sum; a toll determination unit configured to determine the toll of the vehicle on the basis of the representative 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a charging system, an axle load scale configured to measure axle loads of a plurality of axles of a vehicle, an axle load information computation 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 5 and 9, describing various additional limitations to the system of Claim 1 or the method of Claim 6, amount to substantially the same unintegrated abstract idea as Claim 1 and Claim 6 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claims 5 and 9 further specify the term “representative value” 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 5-6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dooshisu KK (JP 2005092283, a translated copy of which was attached to the IDS dated 07/12/2019) (hereafter, “Dooshisu”) in view of Rotman et al (PGPub 20030182222) (hereafter, “Rotman”) and Carlsson (PGPub 20160247398) (hereafter, “Carlsson”).
Regarding Claims 1, 6, and 13, Dooshisu discloses the following limitations:
a charging system (Solution; ¶ 0001);
an axle load scale configured to measure axle loads of a plurality of axles of a vehicle (Solution; ¶ 0007, 0010, 0015; Fig. 1; detects an axle weight of each axle);
an axle load scale measurement value acquisition unit configured to acquire measurement values of the axles from the axle load scale (Solution; ¶ 0007, 0010, 0015; Fig. 1; the axle weight of each axle);
an axle load information computation unit configured to compute a representative value/sum of the measurement values (Solution; ¶ 0007-0008, 0015; "total vehicle weight");
a vehicle information acquisition unit configured to acquire vehicle information of the vehicle (Solution; ¶ 0007, 0012; Claim 1; a first antenna for receiving vehicle information); and 
a vehicle type determination unit configured to determine a vehicle type of the vehicle from the vehicle information (Solution; ¶ 0007, 0011; Claim 1; detection of vehicle type classification).
Dooshisu does not explicitly disclose but Rotman does disclose a weight charge determination unit configured to make a determination, from the object aspects, whether or not a fee of the object should be determined on the basis of a factor such as weight (¶ 0047, 0049, 0064-0066; determines how fee should be determined based on whether other factors (e.g., object length, width, size, weight) apply; fee may be based on weight).  Dooshisu additionally discloses wherein the object is a vehicle, the fee is a toll, the object aspect is the vehicle type, and the weight is the computed representative value/sum (Solution; ¶ 0007-0008, 0014-0015).
Dooshisu does not explicitly disclose but Rotman does disclose a fee determination unit configured to determine the fee of the object on the basis of the weight factor, wherein the fee determination unit is configured to determine the fee of the object on the basis of the weight factor in accordance with the determination that the fee of the objection should be determined on the basis of the weight factor in the weight charge determination unit (Solution; ¶ 0007-0008, 0015, 0066-0067; Fig. 10; determines how fee should be determined based on whether other factors (e.g., object length, width, size, weight) apply; fee may be based on weight).  Dooshisu additionally discloses wherein the object is a vehicle, the fee is a toll, the weight is the representative value/sum, and the toll is determined by the toll determination unit (Solution; ¶ 0007-0008, 0011, 0014-0015; a charge processing device that calculates a charge according to the vehicle type and weight).

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the fee determination of Rotman with the toll collection system of Dooshisu because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rotman are applicable to the base device (Dooshisu), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the toll determination techniques of Carlson with the toll collection system of Doohsisu and Rotman because Carlsson teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0010, the invention of Carlsson is disclosed for use in a toll collection system such as that of Dooshisu and Rotman.
Claims 5 and 9, Dooshisu in view of Rotman and Carlsson discloses the limitations of Claims 1 and 6.  Dooshisu further discloses wherein the representative value is a maximum value or an average value of the measurement values (Solution; ¶ 0007-0008, 0015; "total vehicle weight").
Claims 2, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dooshisu in view of Rotman, Carlsson, and Yamato Scale Corp. (JP 2015124996, a translated copy of which was attached to the IDS dated 07/12/2019) (hereafter, “Yamato”).
Regarding Claims 2, 7, and 14, Dooshisu discloses the following limitations:
a charging system (Solution; ¶ 0001);
an axle load scale configured to measure axle loads of a plurality of axles of a vehicle (Solution; ¶ 0007, 0010, 0015; Fig. 1);
an axle load scale measurement value acquisition unit configured to acquire measurement values of the axles from the axle load scale (Solution; ¶ 0007, 0010, 0015; Fig. 1);
an axle load information computation unit configured to compute a representative value/sum of the measurement values (Solution; ¶ 0007-0008, 0015; "total vehicle weight"); 
a vehicle information acquisition unit configured to acquire vehicle information of the vehicle (Solution; ¶ 0007, 0012; Claim 1); and 
a vehicle type determination unit configured to determine a vehicle type of the vehicle from the vehicle information (Solution; ¶ 0007, 0011; Claim 1).

Dooshisu does not explicitly disclose but Rotman does disclose a fee determination unit configured to determine the fee of the object on the basis of the weight factor, wherein the fee determination unit is configured to determine the fee of the object on the basis of the weight factor in accordance with the determination that the fee of the objection should be determined on the basis of the weight factor in the weight charge determination unit (Solution; ¶ 0007-0008, 0015, 0066-0067; Fig. 10; determines how fee should be determined based on whether other factors (e.g., object length, width, size, weight) apply; fee may be based on weight).  Dooshisu additionally discloses wherein the object is a vehicle, the fee is a toll, the weight is the representative value/sum, and the toll is determined by the toll determination unit (Solution; ¶ 0007-0008, 0011, 0014-0015; a charge processing device that calculates a charge according to the vehicle type and weight).
Dooshisu does not explicitly disclose but Rotman does disclose the fee determination unit is configured to determine the fee of the object on the basis of other factors of the object in accordance with the determination that the fee of the object should not be determined on 
Dooshisu, Rotman, and Carlsson do not explicitly disclose but Yamato does disclose wherein the axle scales/measurements are individual wheel scales/measurements (Solution; Claim 1).
The motivation to combine the Dooshisu, Rotman, and Carlsson references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the wheel scales and measurements of Yamato with the toll collection system of Dooshisu and Rotman because Yamato teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶¶ 0019 and 0046, the invention of Yamato is disclosed for use in a toll collection system such as that of Dooshisu and Rotman.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190228593 – “Toll Road Network Traffic Information Collection and Guidance System Based on Route Identification System,” Liu et al, disclosing a system for gathering and transmitting vehicle information for use on a toll road
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628